Citation Nr: 1540772	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-10 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for Crohn's disease.

2.  Entitlement to service connection for Crohn's disease.

3.  Entitlement to service connection for sleep apnea, to include as secondary to Crohn's disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction currently resides at the RO in Atlanta, Georgia.

In November 2014, a videoconference hearing was held before the undersigned Veterans Law Judge at the RO.  A transcript of this proceeding has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In an unappealed June 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for Crohn's disease. 

2.  The evidence received since the June 2005 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for Crohn's disease.

3.  The Veteran has been shown to currently have Crohn's disease that is related to his military service.  


CONCLUSIONS OF LAW

1.  The June 2005 rating decision denying service connection for Crohn's disease is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Since the June 2005 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for Crohn's disease; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Service connection for Crohn's disease is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.            §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is reopening and granting in full the issue of entitlement to service connection for Crohn's disease.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Service connection for Crohn's disease

Pertinent Legal Criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.11103 (2015).  A disallowed claim that has become final may be reopened when new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2014).  "New" evidence means evidence not previously submitted to the agency decision-maker. "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).

Whether newly submitted evidence raises a reasonable possibility of substantiating the claim is not a separate determination, but rather part of the determination of whether the evidence submitted is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In the determination of whether new and material evidence has been received, the credibility of the evidence is to be presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The VA is not, however, bound to consider credible that which is the patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).

If the Board determines that the evidence added to the record since the last final decision is new and material, the claim will be reopened, and the VA has a duty to assist the claimant in the development of his or her claim, including the ordering of a medical "nexus" examination, if warranted.  See Shade, supra.  Once having reopened a claim, the Board will evaluate the merits of the claim.  See 38 U.S.C.A. § 5108 (West 2014); see also Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

After assembling the evidence, the Board must evaluate the entire record. See 38 U.S.C.A. § 7104(a) (West 2014).  The denial of a claim on the merits requires that the preponderance of the evidence be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence as to any issue material to the determination of the matter.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3 (2015).  



Claim to Reopen

The RO denied service connection for Crohn's disease in a June 2005  rating decision because there was no evidence that the Veteran's current Crohn's disease was related to his military service.  As the Veteran did not appeal the June 2005 decision and did not submit new and material evidence within one year thereof, the decision became final.

At the time of the prior final rating decision in June 2005, the record included the Veteran's available service treatment records and postservice VA and private treatment records.  His available service treatment records document treatment for severe pain in the upper and middle of the stomach area in June 1976.  He was prescribed Mylanta, antacids, and calcium carbonate for treatment.  Also, in March 1977, he complained of chest pain on the right side radiating from the lower outer ribs to the chest of the chest and was assessed with indigestion.  Postservice VA and private treatment records dated from 1982 to 2005 document treatment and diagnosis of Crohn's disease.  

As the June 2005 rating decision is final, new and material evidence is required to reopen the claim.  Specifically, in order to reopen, the evidence must tend to show that the Veteran has Crohn's disease that is related to his military service.

In reviewing the evidence added to the claims folder since the June 2005 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  Specifically, the medical evidence of record associated with his claims folder after the June 2005 rating decision documents a relationship between the Veteran's Crohn's disease and his military service.  See private treatment records from D.W., M.D. dated September 2010 and April 2014.  

The Board finds that, assuming its credibility, the newly submitted evidence is material.  In particular, the evidence now includes current Crohn's disease that is related to the Veteran's military service.  This piece is crucial to establishing the element of nexus required for service connection.  As this previously missing element of service connection is now of record, the Board finds that the evidence is new and material sufficient to reopen the claim.  

The Board has reopened the Veteran's claim and must next address the claim on its merits.  Before doing so, however, the Board must consider certain procedural concerns.  The first concern centers on the case of Bernard v. Brown, 4 Vet. App. 384 (1993).  The second concern involves the statutory duty to assist, which comes into play at this juncture.  The third concern is the standard of review which the Board must employ in de novo decisions.  Because the Board is granting the Veteran's claim, there is no prejudice to the Veteran in the Board's consideration of his claim on the merits.  

Claim for Service Connection

The Veteran contends that his current Crohn's disease is related to military service, to include from exposure to contaminated water at Camp Lejeune.  

As to Hickson element (1), the medical evidence of record indicates diagnoses of Crohn's disease.  See, e.g., a VA examination report dated December 2014.  Based on this evidence, the Board finds that Hickson element (1) is satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board notes that the Director of then-named Compensation and Pension Service (now, Compensation Service) issued Training Letter 10-03 in April 2010, in which it was acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  Two of the eight water treatment facilities supplying water to the base were contaminated with either trichloroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE) from an off-base dry cleaning facility.  The Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard.  In addition to TCE and PCE, ATSDR has also indicated that high concentrations of benzene, Vinyl Chloride, and trans-1, 2-dichloroethylene (1, 2-DCE) were detected in the drinking water system. 

The National Academy of Sciences' National Research Council (NRC) and the ATSDR have undertaken studies to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination. In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs. 

Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  The NRC analysis has found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.

The record establishes that the Veteran was on active duty at Camp Lejeune duty during the contamination period.  VA concedes that any veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  The Board further notes that, as discussed above, his available service treatment records document treatment for severe pain in the upper and middle of the stomach area in June 1976.  He was prescribed Mylanta, antacids, and calcium carbonate for treatment.  Also, in March 1977, he complained of chest pain on the right side radiating from the lower outer ribs to the chest of the chest and was assessed with indigestion.  Although the remainder of the Veteran's service treatment records is absent complaints of or treatment for gastrointestinal symptoms, the Board finds that as exposure to contaminated water while serving at Camp Lejeune is conceded, and the Veteran was treated for gastrointestinal symptoms in June 1976 and March 1977, Hickson element (2) is satisfied.  

Turning to Hickson element (3), nexus, the Board finds that the competent and probative evidence demonstrates that the Veteran's currently diagnosed Crohn's disease is related to his military service.  A competent and probative medical opinion is of record concerning the issue of medical nexus for the Veteran's Crohn's disease in the form of private opinions from D.W., M.D. dated September 2010 and April 2014  

Specifically, Dr. D.W. reported in the September 2010 opinion that the Veteran was exposed to contaminated water at Camp Lejeune and began experiencing abdominal pain during service.  Dr. D.W. then noted postservice medical records indicating the Veteran had continued abdominal pain and developed an intestinal obstruction that required an intestinal resection of 12 inches of intestine in 1982 and that he currently requires medication for treatment.  Dr. D.W. opined that it is "very likely" that the Veteran developed Crohn's disease during his military service and this progressed to a clinically undeniable obstructive situation in 1982 which required surgery.  The rationale for his opinion was based on his finding that it is not uncommon for Crohn's disease to have low grade clinical symptoms for several years before more severe symptoms occur.  Dr. D.W. further noted in the April 2014 opinion that environmental exposure, such as the Veteran's exposure to contaminated water at Camp Lejeune, is a common trigger of Crohn's disease recurrence or onset and should be considered as causative in his assessment and evaluation.  

The September 2010 and April 2014 opinions of Dr. D.W. were based upon thorough review of the record, examination of the Veteran, and analysis of the Veteran's history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

The Board notes that a VA examiner concluded in a March 2011 opinion after examination of the Veteran that it is less likely than not that the Veteran's Crohn's disease is related to military service.  The examiner's rationale for his conclusion was based on his finding that the Veteran's Crohn's disease "is an auto-immune condition, not a cancer" and that there has not been a presumptive association declared between contaminated water at Camp Lejeune and Crohn's disease.  In a July 2011 addendum, the VA examiner reiterated his conclusion and rationale that the Veteran's Crohn's disease is an auto-immune condition and not a cancer.

The Board finds that the March 2011 VA examiner's opinion with subsequent addendum is inadequate for evaluation purposes.  Notably, the VA examiner did not discuss in his rationale the Veteran's treatment for gastrointestinal symptoms in service in June 1976 or March 1977 or the Veteran's postservice treatment for Crohn's disease as early as 1982.  Moreover, the Board notes that although Crohn's disease is not a presumptive service connected condition with regard to contaminated water from Camp Lejeune, this does not preclude service connection on a direct basis.  Further, the examiner did not provide any rationale as to his finding that the Veteran's current condition is an auto-immune condition rather than a cancer.  Therefore, the Board finds that the March 2011 VA examiner's opinion with addendum is of no probative value in evaluation of the Veteran's claim.

The Board also notes that the Veteran was provided a VA examination for his Crohn's disease in December 2013.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded that the Veteran's Crohn's disease is less likely than not related to military service.  The examiner's rationale for her conclusion was based on her finding that the June 1976 service treatment record showed treatment for complaints of severe cramps and pain in the upper and middle stomach and there was no follow-up for unresolved symptoms.  The examiner determined that the location of the treatment was for the stomach, not the abdomen, which made it less likely than not that the treatment was for an early manifestation of Crohn's disease.

The Board also finds the December 2013 VA examiner's opinion to be inadequate for evaluation purposes.  In particular, in finding that the Veteran did not have any follow-up treatment for his gastrointestinal problems in service after June 1976, the VA examiner did not address the March 1977 treatment for indigestion.  Additionally, the VA examiner did not explain in her rationale why the Veteran's Crohn's disease is not related specifically to his drinking of contaminated water at Camp Lejeune.  On the contrary, Dr. D.W. addressed the Veteran's drinking of contaminated water at Camp Lejeune as well as the in-service treatment for gastrointestinal symptoms during service.  Further, although not disparaging the qualifications of the VA examiner, a nurse practitioner, see Goss v. Brown, 9 Vet. App. 109 (1996), the Board finds that her qualifications are far less probative with regard to the etiology of the Veteran's Crohn's disease compared to that of Dr. D.W., a gastroenterologist.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data].  Indeed, there is no evidence that the VA examiner has such credentials.  In light of the foregoing, the Board finds the VA examiner's opinion with regard to the etiology of the Veteran's Crohn's disease to be of little probative value.  
 
The Board adds that there is no other medical opinion of record with regard to the etiology of the Veteran's Crohn's disease.
  
In short, based on the total record, the Board finds that there is sufficient competent medical evidence to indicate a positive nexus between the Veteran's current Crohn's disease and his military service.  Hickson element (3), and therefore all elements, are satisfied as to the claim.  

In summary, the Veteran has met all requirements needed to establish service connection for Crohn's disease.  The benefit sought on appeal is therefore granted.  


ORDER

The claim for service connection for Crohn's disease is reopened.

Entitlement to service connection for Crohn's disease is granted.


REMAND

Service connection for sleep apnea

The Veteran contends that he has sleep apnea that is related to his military service, or is alternatively related to his service-connected Crohn's disease.

The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the current medical evidence of record documents diagnosis of sleep apnea.  See, e.g., a VA treatment record dated November 2010.  

The Board observes that the Veteran's service treatment records are absent complaints of or treatment for sleep apnea.  However, the Veteran testified at the November 2014 Board hearing that during service, other soldiers informed him that he snored loudly and stopped breathing in his sleep.  The Veteran's wife also testified at the Board hearing as to the Veteran's snoring and breathing difficulty during his period of military service.  
The Board notes that the Veteran and his wife are competent to attest to Veteran's loud snoring and breathing difficulty during sleep in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, although the Veteran and his wife as lay people have not been shown to be capable of making medical conclusions, they are competent to report the circumstances of snoring loudly and having difficulty breathing during service.  The Board therefore has no reason to doubt that the Veteran experienced such symptoms during service, and finds him credible with regard to his reported in-service snoring and breathing difficulty while sleeping.

Furthermore, the Veteran contends that his current sleep apnea is related to the loud snoring and difficulty breathing while sleeping during service.  See, e.g., the November 2014 Board hearing transcript, pgs. 3-5.  

On this evidence, the Board finds that there is evidence of a current disability, an in-service injury, and evidence that the two may be connected.  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the Veteran's current sleep apnea and his service is warranted. 

The Board also notes that service connection is now in effect for Crohn's disease.  The Veteran indicated in a statement dated December 2010 that he believes his sleep apnea may also be related to his service-connected Crohn's disease.  The Board therefore finds that a medical opinion as to a relationship between the Veteran's sleep apnea and his Crohn's disease must also be obtained to clarify this issue.

The Board additionally notes that a decision of record from the Social Security Administration (SSA) dated June 2004 documents the Veteran's award of SSA disability benefits.  It is unclear as to whether the Veteran is in receipt of SSA benefits due at least in part to his current sleep apnea, and there is no indication in the record that any attempts have been made to obtain records in conjunction with the Veteran's claim for SSA disability benefits and, indeed, his SSA records with the exception of the decision awarding benefits are not currently in the claims file.  As these records may be directly relevant to the issue before the Board, on remand, any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claim remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request any outstanding VA treatment records pertaining to the Veteran's claim remanded herein.  All attempts to secure this evidence must be documented in the claims folder.

3. Request the SSA to provide copies of any records pertaining to the Veteran's application for SSA disability benefits, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.

If, after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination to determine the etiology of his sleep apnea.  The claims file must be reviewed in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on the review and the examination, the examiner is asked to render an opinion as to the following:

a. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sleep apnea is related to his active military service, to include his credible report of loud snoring and difficulty breathing while sleeping.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's and his wife's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed sleep apnea.

b. Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's 
sleep apnea is due to or caused by his Crohn's disease.

c. Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sleep apnea
is aggravated by his Crohn's disease.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's sleep apnea found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the Crohn's disease.  

The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  A report should be prepared and associated with the Veteran's VA claims folder. 

5. Review the claims file to ensure that all of the foregoing 
requested development is completed, and arrange any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


